DETAILED ACTION
This office action is response to 01/12/2022. Claims 1-3, 5-15 and 17-20 are amended. Claims 4 and 16 cancelled. Claims 1-3, 5-15 and 17-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-8 in Remarks, filed 01/12/2022, with respect to claims 1-3, 5-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Will (US 2017/0169699 A1) in view of Hopkins (US 2015/0269827 A1), have been fully considered and are persuasive. Applicant filed eTD for double patenting rejection.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-3, 5-15 and 17-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 14, the prior art of record, specifically Will (US 2017/0169699 A1)  teaches a consumer emergency response system, comprising: at least one computing device; at least one data store; and at least one non-transitory computer-readable medium including one or more instructions which, when executed by the at least one computing device, cause the at least one computing device to perform one or more operations including at least: storing one or more data records associating one or more zones of one or more residences with one or more contacts; causing at 
Prior art of record, Hopkins (US 2015/0269827 A1) teaches a system for sending medical emergency alerts comprising: a device body adapted to be attached to a user; an accelerometer connected to the device body; a wireless communications module; a user interface; a processor in communication with the accelerometer, the wireless communications module, and the user interface; a memory in communication with the processor, memory including instructions that, when executed by processor, cause the processor to receive acceleration data from the accelerometer, analyze the acceleration data to determine if a fall condition is present (paragraph 006, provides alert system that is mobile, convenient, easy to use, and capable of detecting crisis situations without user command, paragraph 0070, caregiver mobile application 60 may receive alerts 40, such as a safe zone alert 41, a medicine alert 42, a fall alert 43, operator alert 44, exercise alert 45, heart rate alert 47).
However, the prior arts of record fail to teach, make obvious, or suggest, a 
patient care method is configured to read or measure at least one bio sign and communicate a reading to patient care device; 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-3, 5-15 and 17-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689